internal_revenue_service number release date index number ------------------------ --------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-133511-05 date date this is in response to your authorized representative’s letter dated date ------------------------ ----------------------- ------------------------- ----------------------- ------------------------ -------------------------- ------------------------- --------- decedent date date spouse child child date state state statute ----------------------------------- state statute ------------------------------------- dear ---------------- requesting rulings on the income and generation-skipping_transfer gst tax consequences of the division and modification of a_trust that is exempt from the application of the gst tax under sec_2601 of the internal_revenue_code died on date leaving a last will and testament dated date after providing for certain specific bequests article eighth of decedent’s will provides that the residue of decedent’s estate shall be held in trust for the benefit of spouse and decedent’s lawful issue article eighth paragraph h of decedent’s will provides generally that the trust shall continue during the lives of spouse and decedent’s youngest child surviving him and for twenty-one years after the death of the survivor of them upon the termination of the trust the trust estate shall be distributed to decedent’s lawful issue then surviving by right of representation the facts and representations submitted are summarized as follows decedent the trust is governed by state law it is represented that no additions or the parties represent that the investment goals and needs of the income article eighth paragraph j of decedent’s will provides generally that the plr-133511-05 trustee shall pay the net_income of the trust at convenient intervals at least quarterly to spouse as long as she survives upon spouse’s death the portion of the net_income to be paid to her shall be paid to decedent’s lawful issue by right of representation upon spouse’s death pursuant to article eighth paragraph j of decedent’s will the net_income of the trust became payable to decedent’s children child and child child passed away on date and his portion of the net_income of the trust is now payable to his four children decedent’s grandchildren constructive additions have been made to the trust after date beneficiaries have become divergent because of the differing investment goals child has requested that the trustee sever the trust into two equal portions that will be treated as separate trusts new trusts one of the new trusts would be for the benefit of child and her issue trust and the other would be for the benefit of the issue of child trust trust would continue to pay the net_income to its current beneficiaries while trust would convert pursuant to state law to a total_return_trust other than this change the new trusts will have terms identical to the original trust the trust will be severed on a fractional basis and the assets allocated proportionately to the new trusts the trust instrument the court may permit a trustee to sever any trust on a fractional basis into two or more separate trusts for any reason a_trust created by severance under state statute must be held on terms and conditions identical to those before the severance or upon such terms or conditions that the aggregate interests of each beneficiary after the severance will be reasonably equivalent to that beneficiary’s aggregate interests before the severance income trust to a total return unitrust if the trustee adopts a written_statement regarding trust distributions that provides that future distributions from the trust will be unitrust amounts rather than net_income and indicates the manner in which the unitrust_amount will be calculated and the method in which the fair_market_value of the trust will be determined state statute provides in part that unless expressly provided to the contrary in state statute provides that a trustee may without court approval convert an the following rulings have been requested the exercise of the trustee’s power to sever the trust on a fractional basis into two separate sub-trusts in accordance with state law will not adversely affect the trust’s status as exempt from the gst tax and the two plr-133511-05 sub-trusts created as a result of the severance will remain exempt from the gst tax the exercise of the trustee’s power to convert one of the sub-trusts to a total_return_trust in accordance with the total_return_trust provisions of state law while treating the other sub-trust as a net_income trust will not adversely affect each trust’s status as exempt from the gst tax and the sub-trusts created as a result of the severance will remain exempt from the gst tax the exercise of the trustee’s power to sever the trust on a fractional basis into two sub-trusts in accordance with state law will not cause the trust the sub-trusts or their beneficiaries to realize gain_or_loss from the sale_or_other_disposition of property under sec_1001 of the code after the severance of the trust each asset of each sub-trust has the same basis and holding_period that it had in the trust and after the severance of the trust into two separate sub-trusts each sub- trust is treated as a separate taxpayer under sec_643 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable ruling_request sec_1 and distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that any trust in existence on sec_26_2601-1 provides that for purposes of this section a sec_26_2601-1 provides that a modification of the governing plr-133511-05 hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on sec_26_2601-1 example involves a_trust that is irrevocable on or plr-133511-05 the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust terms are identical except for the identity of the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in the appropriate local court approves a modification to the trust that converts a’s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code date and there have been no additions made to the trust after date accordingly the trust is exempt from the gst tax under sec_26_2601-1 based on the facts submitted and the representations made and provided that the appropriate state court permits the trustee to sever the trust into two separate sub- trusts the severance of the trust into two sub-trusts as described above will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the severance will not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the trust state statute will not result in a shift of any beneficial_interest to any beneficiary who occupies a lower generation than the beneficiaries holding the beneficial interests prior to the modification further the conversion of one of the sub-trusts to a total_return_trust will not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of the original trust accordingly the severance of the trust in the present case the trust was established and became irrevocable on the conversion of one of the sub-trusts to a total_return_trust pursuant to sec_61 provides that gross_income includes gains derived from dealings plr-133511-05 and conversion of one of the sub-trusts to a total_return_trust will not cause the trust or the sub-trusts to lose their gst exempt status ruling_request in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of 499_us_554 concerns the sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did it is consistent with the supreme court’s opinion in cottage savings to find that plr-133511-05 embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite under state statute a trustee has the power to sever any trust on a fractional basis into two or more separate and identical trusts for any reason unless expressly provided to the contrary in the trust instrument the interests of the beneficiaries after the division will not differ materially from the interests in the trust in accordance with state law the trust will be divided on a fractional basis into two separate and identical trusts accordingly the proposed transaction to divide the trust will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the division for purposes of sec_1001 ruling_request sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 that because sec_1001 does not apply to the severance and conversion of the trust assets under sec_1015 the basis of the assets received by the two sub-trusts from the trust will be the same after the severance and conversion as the basis of those assets before the severance and conversion furthermore pursuant to sec_1223 the holding based upon the information submitted and representations made we conclude sec_1_1015-2 provides that in the case of property acquired after based solely on the facts submitted and representations made we conclude that plr-133511-05 period of each asset in the new trusts will include the holding_period of that asset in the hands of the original trust ruling_request sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust which was irrevocable on date it shall apply only to that portion of the trust which is attributable to contributions to corpus after date as long as the new trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter of the code provides that it may not be used or cited as precedent being sent to your authorized representative these rulings are directed only to the taxpayer requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely melissa c liquerman branch chief branch passthroughs special industries plr-133511-05 enclosure copy of letter for sec_6110 purposes
